Citation Nr: 1206022	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  07-33 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.	Entitlement to service connection for rectal bleeding.

2.	Entitlement to service connection for a back disorder.

3.	Entitlement to service connection for a bilateral inguinal hernia, post-operative.

4.	Whether there was clear and unmistakable error (CUE) in the May 29, 1973 and August 8, 1973 rating decisions that denied entitlement to service connection for a bilateral hearing loss disability.

5.	Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Michelle A. Marshall, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The June 2006 rating decision denied entitlement to service connection for rectal bleeding and a back disorder and determined new and material evidence had not been submitted sufficient to reopen claims of a bilateral hearing loss disability and a bilateral inguinal hernia.  An August 2010 rating decision determined that there was no CUE in rating decisions dated May 29, 1973 and August 8, 1973 for entitlement to service connection for a bilateral hearing loss disability.

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in Cleveland, Ohio in February 2008.  The Veteran also testified at a Board hearing at the RO in Cleveland, Ohio in June 2010.  These transcripts have been associated with the file.  The hearings regarded all of the issues on appeal, aside from the CUE matter.

The case was brought before the Board in August 2010, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran.  The case is once again before the Board.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Board observes that the AOJ has not substantially complied with the August 2010 remand instructions.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  

In this regard, the Board notes that the Veteran was not scheduled for VA examinations to determine the current nature and etiology of his rectal bleeding, back disorder, and bilateral inguinal hernia, as was instructed in the August 2010 Board remand.  Thus, the claims must be remanded for further compliance.

Furthermore, the Board notes that although the Veteran was issued an SSOC in June 2011, his claim for entitlement to service connection for a bilateral inguinal hernia was improperly characterized.  The issue of whether new and material evidence had been submitted sufficient to reopen the claim had already been favorably decided in the August 2010 Board decision.  As such, the AOJ need only consider whether service connection is warranted for a bilateral inguinal hernia.

In the August 2010 Board remand, the AOJ was instructed to notify the Veteran and his representative that they could submit additional evidence on his CUE claim.  Following this notice, the claim was to be adjudicated.  The Board observes that a rating decision was issued prior to allowing the Veteran and his representative an opportunity to submit additional argument.  See August 2010 rating decision.  However, this error was noted in an April 2011 letter to the Veteran and his representative and they were given additional time to submit any evidence in support of the Veteran's claim.  After a reasonable period of time had passed, the Veteran was issued a statement of the case on the matter in June 2011 and he filed a VA Form 9 in July 2011.  As such, although the original rating decision was issued prior to informing the Veteran and his representative that they could submit additional evidence on the matter, the Board observes that following the August 2010 rating decision the Veteran and his representative were given adequate time and notice that they could submit evidence and the claim was readjudicated following this notice.  As such, any noncompliance will be considered harmless error.  

In the Veteran's July 2011 VA Form 9 he indicated that he wanted a video hearing before a member of the Board on the issue of whether there was CUE in the May 29, 1973 and August 8, 1973 rating decisions that denied entitlement to service connection for a bilateral hearing loss disability.  As such, this matter should be remanded to schedule the Veteran for a Board video hearing.  See 38 C.F.R. §§ 3.103(c), 20.703, 20.704.  It is again noted that the Veteran was afforded RO and Board hearings with respect to the other matters on appeal. Thus, testimony at the new hearing will be limited to the CUE issue.

The Veteran's claim as to whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a bilateral hearing loss disability is clearly impacted by the outcome of the CUE claim of service connection for a bilateral hearing loss disability.  Therefore, the claims are inextricably intertwined.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the claim of whether new and material evidence has been submitted sufficient reopen a claim of entitlement to service connection for a bilateral hearing loss disability is "inextricably intertwined" with the CUE claim for entitlement to service connection for a bilateral hearing loss disability, the new and material evidence claim must be remanded to the AOJ in accordance with the holding in Harris.
The Board further notes that the most recent VA treatment records in the claims file are from December 2009.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from December 2009 through the present.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA treatment records for the period from December 2009 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	The RO should then schedule the Veteran for appropriate examinations to assess the current nature and etiology of his claimed bilateral inguinal hernia, rectal bleeding, and back disorder.  The entire claims file must be made available to the examiner prior to the examination, and the examiner must note in the examination report that the evidence in the claims file has been reviewed.  Any appropriate testing should be conducted, and the results reviewed, prior to the final opinions.  

After reviewing the file and conducting the appropriate tests, the examiner should list any current diagnoses associated with the Veteran's claimed bilateral inguinal hernia, if any.  The examiner should take into account all evidence in the claims file, to include the 1973 hospital records from Timken Hospital for hernia repair and the December 2008 statement from the Veteran's brother, and render an opinion as to: 

(a)  Whether the current hernia condition is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, and 
      
(b)  Whether it is at least as likely as not that such condition preexisted service and was aggravated (i.e., underwent permanent worsening, as opposed to temporarily flare-ups) by active service.  

The examiner should also render an opinion as to whether the Veteran's rectal bleeding is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service. 

The examiner should also render an opinion as to whether the Veteran's back disorder, as manifested by lumbar disc disease with arthritis and spinal stenosis, is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service.  In doing so, the examiner should consider the December 1970 treatment records from Timken Mercy Hospital, which show a diagnosis of lumbosacral strain, and the records from Mercy Medical Center reflecting treatment and a diagnosis of lumbosacral strain in July 1985.  

A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

3.	Schedule the Veteran for a video hearing before a member of the Board on the issue of whether there was CUE in the May 29, 1973 and August 8, 1973 rating decisions that denied entitlement to service connection for a bilateral hearing loss disability.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the claims folder.

4.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims, taking into account all evidence received since the August 2010 Board decision.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

